Citation Nr: 1009394	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  08-37 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from February 9, 1979, to 
March 16, 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of August 2006.


FINDING OF FACT

Bilateral pes planus, noted at entry, did not increase in 
severity during service.


CONCLUSION OF LAW

Preexisting bilateral pes planus was not aggravated by active 
service.  38 U.S.C.A. §§ 1131, 1153 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In a letter dated in January 2006, 
prior to the initial adjudication of the claim, the RO 
advised the claimant of the information necessary to 
substantiate the claim for service connection, and of his and 
VA's respective obligations for obtaining specified different 
types of evidence.  He was told that the evidence must show a 
relationship between his current disabilities and an injury, 
disease or event in military service.  He was advised of 
various types of lay, medical, and employment evidence that 
could substantiate his service connection claims.  In March 
2006, he was also provided with information regarding ratings 
and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

Under the VCAA, the VA also has a duty to assist the Veteran 
by making all reasonable efforts to help a claimant obtain 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  Service 
treatment records have been obtained.  VA and identified 
private treatment records were obtained.  A VA examination 
was provided in October 2008, and was based upon 
consideration of the Veteran's prior medical history, 
including service treatment records, and also contained a 
rationale for the opinion sufficient for the Board to make an 
informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Service Connection

The Veteran's claim was denied on the basis that pes planus 
preexisted service and was not aggravated therein.  He 
contends that he never had any type of foot problems before 
service that would have confirmed a pre-existing condition.  
He played many active sports in high school without ever 
having foot problems.  His father wrote, in a statement dated 
in June 2007, that the Veteran had been an athlete involved 
in many sports before his entrance into service, including 
football, basketball, baseball, and track.  He said the 
Veteran never complained about or received an injury to the 
feet, nor was he ever treated by a doctor for his feet prior 
to service.  He felt it was an injustice to state he had foot 
problems prior to service, and to discount his prior 
abilities as an excellent athlete.  

A veteran is presumed to be in sound condition when entering 
into military service except for conditions noted on the 
entrance examination or where clear and unmistakable (obvious 
or manifest) evidence demonstrates that an injury or disease 
existed prior thereto, and that the disease or injury was not 
aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); 
VAOPGCPREC 3-2003 (2003).  Service treatment records show 
that on his enlistment examination on February 6, 1979, pes 
planus, bilateral, asymptomatic, was noted.  Therefore, 
because pes planus was "noted on the entrance examination," 
the presumption of soundness does not apply.  

The question for consideration, therefore, is whether the 
preexisting pes planus was aggravated during service.  A 
preexisting disability or disease will be considered to have 
been aggravated by active service when there is an increase 
in disability during service, unless there is clear and 
unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a).  A temporary flare-up or recurrence of symptoms during 
service, of a preservice condition, does not establish an 
increase in disability as required for a finding of service 
aggravation.  Rather, aggravation requires an increase in the 
level of the underlying condition.  Davis v. Principi, 276 
F.3d 1341 (Fed.Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 
(1991).  Aggravation of a preexisting condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306 (a).  
 
The evidence pertaining to the Veteran's condition prior to 
service includes the notation on the entrance examination 
that the condition was asymptomatic.  In addition, the 
Veteran and his father, in statements made in connection with 
this appeal, stated that the Veteran did not have any 
problems with his feet prior to service.  A February 2007 VA 
podiatry clinic note, however, reports that the Veteran said 
that his feet had always been very flat even when he was a 
kid.  

The veteran had five weeks of active service, from February 
9, 1979, to March 16, 1979.  On February 23, 1979, exactly 
two weeks after entry, he complained of a one-week history of 
pain and swelling of the feet when marching or doing physical 
training.  On examination, his feet appeared swollen in the 
instep, and he had flat feet.  He was referred to the 
podiatry clinic, where he was found to have severe, rigid pes 
planus.  He complained of his feet again the following day.  
On February 28, 1979, it was noted that X-rays showed 
bilateral pes planus, and that the Veteran had recurring 
difficulty with both feet, aggravated by long standing, 
running, and marching.  

The Veteran was referred to an Entrance Physical Standards 
Board.  The record of those proceedings, dated February 28, 
1979, note the conclusion that the Veteran was medically 
unfit for enlistment in accordance with current medical 
fitness standards, and in the opinion of the evaluating 
physicians the condition existed prior to service.  The 
Veteran had pes planus of both feet, with recurring pain in 
both feet, aggravated by long standing, running, and 
marching.  X-rays showed pes planus of both feet.  It was 
noted that a profile was in effect, which limited him from 
marching over 1/4 mile in one hour, jumping, stooping, running, 
or double timing.  He was discharged from service on March 
16, 1979.  

Thus, the Veteran's pes planus was noted to be asymptomatic 
at entrance.  According to the service treatment records, he 
began having foot pain after one week of active duty, and by 
February 28, less than three weeks after he entered onto 
active duty, a profile was in effect, which prevented him 
from marching over 1/4 mile in one hour, jumping, stooping, 
running, or double timing. 
 
After service, the first evidence of pes planus is in a 
February 2005 VA treatment record, which notes a history of 
fallen arches.  On a VA examination in July 2006, the Veteran 
said that since service, he had experienced chronic bilateral 
foot pain in association with weight bearing and repetitive 
movement.  A long history of bilateral foot pain was noted in 
January 2007.  In February 2007, he was evaluated in the 
podiatry clinic complaining of severe pain in both feet for 
many years.  He was unable to walk barefoot without 
significant pain.  He said that his feet had always been very 
flat even when he was a kid.  He said that his father also 
had flat feet.  Reportedly, his feet were very flat when he 
went into the Army, and he was in the Army for less than six 
months due to his feet.  He had previously been given custom 
orthotics which were very rigid and high on the medial arch, 
and very painful to wear.  X-rays showed complete flattening 
of the plantar arches, consistent with bilateral pes planus.  
The assessment was severe painful pes planus.  In April 2007, 
the appellant was seen with a history of severe bilateral pes 
planus with continuous pain with walking.  On a VA 
examination in October 2008, however, the Veteran said that 
he had previously worked in construction but was no longer 
doing that.  

The evidence shows that while the Veteran had pes planus 
prior to service, the condition apparently did not cause him 
significant problems.  After a week of basic training, 
however, his feet began to bother him, and X-rays in service 
showed pes planus.  He was only on active duty for five 
weeks, and he was on a profile limiting his activities within 
three weeks of entry.  After service, although the recent 
evidence shows a long history of foot pain, the reported 
histories have been vague or inconsistent, and there is also 
evidence that the Veteran was able to work in the 
construction industry for many years.  

A VA examination was provided in July 2006.  On the 
examination report, the examiner noted that the Veteran had 
pes planus in the military.  The Veteran said that since 
service, he had experienced chronic bilateral foot pain in 
association with weight bearing and repetitive movement.  On 
examination, he had obvious pes planus, and he was diagnosed 
as having pes planus with chronic pain and deformity.  The 
examiner reviewed the appellant's military medical records, 
and concluded that the condition for which he was now seen 
was the same as that seen in the military, and, therefore, it 
was at least as likely as not that this was due to military 
service.  

Another VA examination was provided, in October 2008.  At 
that time, the appellant complained of painful flat feet 
bilaterally.  He had apparently entered into service but was 
relieved during basic training due to an inability to do the 
required activities because of his feet.  He said that he had 
previously worked in construction but was no longer doing 
that.  He said he currently had more sedentary job that did 
no require him to walk very much.  He had evidence of severe 
pes planus deformity bilaterally.  X-rays taken in the past 
showed severe talonavicular joint arthritic changes.  The 
assessment was severe degenerative pes planus bilaterally.  
The examiner concluded that it was less likely as not that at 
his military service aggravated his condition, reasoning that 
he entered active service with pes planus and was discharged 
as a result of his inability to perform his activities 
because of the condition.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  With respect to the 
medical opinions, in evaluating the probative value of 
medical opinion evidence, the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical opinion that the 
physician reaches should be taken into consideration.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may favor the opinion of one competent medical expert 
over that of another, if an adequate statement of reasons or 
bases is furnished.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

Although neither VA examination is a model of exposition, the 
Board finds that the October 2008 examination, which contains 
a more accurate history, and is the only one to address the 
essential medical question, namely, aggravation, is more 
probative than the July 2006 examination report.  Moreover, 
there is no probative medical evidence to the contrary.  In 
this regard, the July 2006 examination failed to address the 
fact that pes planus preexisted service; as such, it is 
inadequate, and lacks probative value.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (here the Federal Circuit 
distinguished between the examples of a broken leg versus 
cancer), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  In this case, however, the service 
treatment records include X-rays which show pes planus at 
that time; therefore, it is not necessary to establish 
continuity of symptomatology.  Instead, the matter that must 
be determined is whether pes planus was aggravated during or 
due to the Veteran's five weeks of active duty.  

The Veteran is not competent to state that his underlying 
condition was aggravated, and there is no medical evidence of 
aggravation based on his symptom history.  The only medical 
opinion addressing the aggravation question found that pes 
planus was not aggravated in service.  Moreover, his 
statements regarding his symptoms since service have been 
vague or inconsistent, and are further hampered by the amount 
of time that has passed since the events he is attempting to 
recall.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1337 
(Fed. Cir. 2006) (although a Veteran's testimony cannot be 
rejected simply because it was not reported contemporaneously 
to service, or noted in the service medical records, the 
Board still must determine whether lay evidence is credible, 
in light of factors such as possible bias or conflicting 
statements, and the absence of contemporaneous medical 
evidence).  

In sum, for the reasons stated above, the Board finds that 
the weight of the evidence establishes that the Veteran's 
bilateral pes planus, noted at entrance, underwent no 
increase in severity during his five weeks of service.  In 
reaching this determination, the Board is mindful that all 
reasonable doubt is to be resolved in the Veteran's favor.  
However, the preponderance of the evidence is against the 
claim, and the claim must be denied.  38 U.S.C. § 5107(b); 
see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral pes planus is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


